       Case 1:18-cv-02929-RBW Document 72 Filed 07/07/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,             )
                                    )   Case No. 18-cv-2929 (RBW)
               Plaintiffs,          )
                                    )
       v.                           )
                                    )
ALEX M. AZAR II, in his official    )
capacity as Secretary of Health and )
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)


                  CAROL LEWIS AND DOUGLAS SARGENT’S
              REPLY RE: CLASS CERTICATION/MERITS BRIEFING
          Case 1:18-cv-02929-RBW Document 72 Filed 07/07/20 Page 2 of 5




        Plaintiffs Carol Lewis and Douglass Sargent file this reply regarding class certification and

merits briefing. See Dkt #58. This reply is motivated, in part, by the arguments offered by the

Secretary in his opposition to the class certification briefing. See Dkt. #65.

        The basic merits issue in this case is the Secretary’s non-sensical assertion that a continuous

glucose monitor (CGM) for use by diabetics is not “primarily and customarily used to serve a

medical purpose.” Three courts have already rejected the Secretary’s position yet the Secretary

continues to reject CGM claims on that ground.

                                           DISCUSSION

        At the hearing held on February 24, 2020, the Secretary’s representative contended, inter

alia, that:

        1) the Court could not consider merits briefing related to the lead plaintiffs until it ruled
           on class certification (see Transcript at 38); and

        2) Medicare Advantage (i.e., Part C) plans were not totally controlled by the Secretary
           and could offer additional services without the Secretary’s approval such as, the
           Secretary suggested, gym memberships (see Transcript at 23).

The Secretary’s opposition to the present brief and opposition to the class certification motion

recants each of those contentions. First, rather than “cannot” consider merits briefing related to

the lead plaintiffs before class certification, the Secretary’s opposition now merely contends that

the Court should not do so. See Dkt. #60 at 2-5. Further, the Secretary’s opposition to class

certification affirmatively asks the Court to rule on the merits of Ms. Lewis’ claim (on the

Secretary’s preferred theory) which essentially waives any basis for insisting that class

certification must be addressed first. See Dkt. #65 at 7-12. Second, the Secretary’s opposition

concedes that everything offered by Medicare Advantage Plans must be approved by the Secretary.

See Dkt. #60 at 7.




                                                   1
         Case 1:18-cv-02929-RBW Document 72 Filed 07/07/20 Page 3 of 5




        The Timing of a Merits Ruling

        As shown in Plaintiffs’ opening papers (and now conceded by the Secretary), there is no

bar to the Court taking up merits related to the lead plaintiffs prior to ruling on class certification.

See, e.g., Curtin v. United Airlines, Inc., 275 F.3d 88, 92 (D.C. Cir. 2001) (“[N]othing … requires

the district court to rule on class certification before granting or denying a motion for summary

judgment.”) (internal citations and quotations omitted). Here, an additional factor also weighs in

favor of ruling on the merits related to the lead plaintiffs’ claims.

        The Secretary’s opposition asserts that addressing merits related to the lead plaintiffs would

subject the Secretary to “one way intervention.” That is, the concern that potential class members

would choose whether to participate depending on the outcome of a motion for summary judgment

ruling. See Dkt. #65 at 2-5. As noted in other papers, a defendant can waive any concern regarding

“one way intervention” by seeking a merits ruling prior to class certification. See Dkt. #71 at 4;

Postow v. OBA Federal Savings and Loan Assoc., 627 F.2d 1370, 1382-83 (D.C. Cir. 1980)

(defendant waived by moving for summary judgment pre-class certification); Williams v. Lane,

129 F.R.D. 636, 647-48 (N.D. Ill. 1990) (“defendants implicitly waive the protections of the rule

against one-way intervention by attempting to obtain a favorable decision on the merits”).

        In the present case, the Secretary has sought a pre-class certification decision on the merits

of Ms. Lewis’ claim in its opposition to the class certification motion. See Dkt. #65 at 7-12. There,

the Secretary asked this Court to impose the Secretary’s preferred theory (collateral

estoppel)/unaccepted offer of settlement on Ms. Lewis and rule on the merits of Ms. Lewis’ claim.

Accordingly, the Secretary waived any potential “one-way intervention” concerns. It would

certainly be anomalous for the Secretary to be able to seek rulings on the merits (of Ms. Lewis’

claims, e.g.) but to bar Plaintiffs from doing the same.




                                                   2
         Case 1:18-cv-02929-RBW Document 72 Filed 07/07/20 Page 4 of 5




       Thus, independent of the guidance from the Federal Judicial Center and the case law in this

Circuit letting the Court know that it can take up merits issues before class certification, by seeking

rulings on the merits, the Secretary waived any possible objection to that procedure.

       The Secretary’s Other Comments

       The Secretary included several other comments that merit reply.            First, the Secretary

speculates that if class certification is denied and Mr. Sargent’s claims are also dismissed, that Ms.

Lewis will accept an offer of settlement and not demand a judgment on her claim and this case

will be over. See Dkt. #60 at 1. That is fanciful. No one should be under any such illusion. Ms.

Lewis simply will never accept an offer of settlement that does not benefit the class as a whole.

       The Secretary’s comments regarding Part C claims and alleged difficulties with joining

Medicare Advantage Plans as parties also miss the mark. See Dkt. #60 at 6. In the event that a

class including Part C claims is certified, consistent with the statute, the relevant Medicare

Advantage Plans will be notified just like the class members. Of course, this cannot happen until

the Part C class members are identified, which the Secretary’s defiance of Plaintiffs’ discovery

requests has precluded so far.

       If a Medicare Advantage Plan should choose to exercise its right to join as a party, it would

not be joining as a defendant because only the Secretary is the proper defendant. See Dkt. #60 at

11. Further, any relief ordered by this Court would not be against Medicare Advantage Plans.

Instead, the relief sought is solely against the Secretary.

       The Secretary’s assertion that “a Part C coverage case will not necessarily reach the same

result that would be reached under Medicare Part B” (see Dkt. #60 at 7) is mere legerdemain. As

set forth in the Complaint, Plaintiffs’ claims in this case assert that a CGM is “durable medical

equipment” under Original Medicare and, as a necessary consequence, would also covered be by




                                                   3
          Case 1:18-cv-02929-RBW Document 72 Filed 07/07/20 Page 5 of 5




all Medicare Advantage Plans. Independent of its coverage under Original Medicare, the claims

in this case do not assert that a CGM is covered by Medicare Advantage Plans. Plaintiffs control

the claims they assert. Thus, a decision by this Court on whether a CGM is “durable medical

equipment” will resolve all Part B and Part C claims in this case.

         Thus, the parade of complications/horribles posited by the Secretary will simply never

occur.

                                           CONCLUSION

         For the reasons set forth above, the Court may consider motions for summary judgment

prior to addressing the issues of class certification/notice.



Dated: July 7, 2020                             Respectfully submitted,

                                                        /s/Jeffrey Blumenfeld
                                                        D.C. Bar No. 181768
                                                        LOWENSTEIN SANDLER LLP
                                                        2200 Pennsylvania Avenue, NW
                                                        Washington, DC 20037
                                                        Telephone: (202) 753-3800
                                                        Facsimile: (202) 753-3838
                                                        jblumenfeld@lowenstein.com

                                                                  and

                                                        PARRISH LAW OFFICES
                                                        James C. Pistorino (admitted pro hac vice)
                                                        788 Washington Road
                                                        Pittsburgh, PA 15228
                                                        Telephone: (412) 561-6250
                                                        Facsimile: (412) 561-6253
                                                        james@dparrishlaw.com

                                                        Attorneys for Plaintiffs




                                                   4
